425 F.3d 1230
Richard Craig KESSER, Petitioner-Appellant,v.Steven J. CAMBRA, Jr., Warden, Respondent-Appellee.Jennifer Gayle Leahy, Petitioner-Appellant,v.Teena Farmon, Warden, Respondent-Appellee.
No. 02-15475.
No. 01-17467.
United States Court of Appeals, Ninth Circuit.
October 14, 2005.

William Weiner, Esq., San Francisco, CA, for Petitioner-Appellant.
Catherine A. Rivlin, Esq., Michael E. Banister, DAG, AGCA-Office of the California Attorney General, San Francisco, CA, for Respondent-Appellee.
Stephen B. Bedrick, Esq., Oakland, CA, for Amicus California Appellate Defense Counsel.
David M. Porter, Esq., Federal Public Defender's Sacramento, CA, for Amicus National Association of Criminal Defense Lawyers.
John T. Philipsborn, Esq., San Francisco, CA, for Amicus California Attorneys for Criminal Justice.
Jennifer Gayle Leahy, Chowchilla, CA, pro se.
Michael E. Banister, DAG, AGCA-Office of the California Attorney General, San Francisco, CA, for Respondent-Appellee.
Before SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that these cases be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion in Kesser v. Cambra, No. 02-15475, shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.